Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.

Status of claims
The amendment filed on 04/04/2022 is acknowledged. Claims 16 and 17 have been canceled and claims 13-15 have been withdrawn. Claims 1-12, 18, and 19 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 04/04/2022 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 U.S.C. 103(a)rejections of claims 1-6, 8-12, 18, and 19 over Friel et al. (US 2010/0247470 A1) as evidenced by When Flying, Is Mascara Considered a Liquid by The TSA? (https://travelinglight.com/is-mascara-considered-a-liquid/) and of claim 7 over Friel et al. (US 2010/0247470 A1) and Maes et al. (US 2009/0035242 A1) as evidenced by When Flying, Is Mascara Considered a Liquid By The TSA? (https://travelinglight.com/is-mascara-considered-a-liquid/) from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 

New ground of rejections necessitated by Applicant’s amendment 
The amendments necessitate the following new ground of rejections. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-12, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friel et al. (US 2010/0247470 A1) as evidenced by When Flying, Is Mascara Considered a Liquid by The TSA? (https://travelinglight.com/is-mascara-considered-a-liquid/) in view of Andréo et al. (US 2012/0308504 A1).
Friel et al. teach water and oil emulsions as mascara comprising an aqueous phase, a plurality of water soluble or dispersible film forming polymers (abstract and claim 1) including polyvinyl alcohol (PVA), acrylates/VP copolymer, acrylates/behenyl methacrylate/dimethicone methacrylate copolymer (the claimed dentritic silicone acrylate copolymer in claim 5 according the instant specification paragraph 153), etc., (paragraph 11 and 19-21 and claims 5 and 6) and from 0.1 to 15% by weight of humectants (paragraph 30 and claim 7) and exemplified an oil-in-water emulsion (2nd in example 1) comprising water, 3% by weight of butylene glycol (the claimed glycol humectant), 12% by weight of polyimide-1, 3% by weight of PVA, Steareth-21 (emulsifier), PEG-20 (emulsifier), etc.

Friel et al. teach oil-in-water emulsion comprising from about 1-75% by weight of water and about 1-80% by weight of oil as preferred in paragraph 14 and comprising an aqueous phase in paragraph 11; thus, the oil-in-water emulsion taught by Friel et al. can be in form of liquid. Furthermore, mascara is considered as a liquid according to “When Flying, Is Mascara Considered a Liquid by The TSA?”. Furthermore, according to the instant specification the claimed composition may be in any form, either liquid or non-liquid (semi-solid, soft solid, solid, etc.); thus, the criticality of the claimed limitation of being in form of liquid is not established.

Coloring agent and chitosan are taught by Friel et al. as components. Furthermore, Andréo et al. teach massacres for eyelashes for make-up purposes including primer products (paragraph 6), i.e., not colored. Chitosan is disclosed as suitable humectant and colorant is disclosed as a component in preferred embodiments in the instant specification; thus, the criticality of excluding chitosan and colorant is not established.

The limitation of the composition being “in the form of a primer composition” in claim 3 is an intended use limitation. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. Furthermore, Andréo et al. teach massacres for eyelashes for make-up purposes including primer (paragraph 6).

The limitation of “at least one low HLB emulsifier and at least one high HLB emulsifier” in claim 6 is construed as “two emulsifiers with different HLB” which is met by Friel et al.’s teachings of Steareth-2 and PEG-20 in 2nd emulsion in example 1.

Friel et al. do not specify an example of acrylates/VP copolymer and polyimide-1.
This deficiency is cured by Friel et al.’s teachings of the 2nd emulsion in example 1 and PVA and acrylates/VP copolymer being exchangeable film forming polymers.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in 2nd emulsion in example 1 and paragraph 19-21 and claim 5 to replace 3% by weight of PVA in the 2nd emulsion in example 1n taught by Friel et al. with 3% by weight of acrylates/VP copolymer. Both PVA and acrylates/VP copolymer being exchangeable film forming polymers was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. The weight ratio between 3% by weight of acrylates/VP copolymer and 12% by weight of polyimide-1 is calculated to be 0.25:1 (meet the limitations in the instant claims 8, 9, and 11).

Friel et al. do not specify the same weight percentage of humectant.
This deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art
In the instant case, the claimed range of humectant is ≥10% by weight and the range of humectant taught in the prior art is from about 0.1 to about 15% by weight and therefor, overlaps with the claimed range.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Friel et al. (US 2010/0247470 A1) and Andréo et al. (US 2012/0308504 A1) as evidenced by When Flying, Is Mascara Considered a Liquid By The TSA? (https://travelinglight.com/is-mascara-considered-a-liquid/), as applied to claims 1-6, 8-12, 18, and 19, and in view of Maes et al. (US 2009/0035242 A1).
The teachings of Friel et al. are discussed above and applied in the same manner.
Friel et al. do not teach the composition comprising a PEG dimethicone emulsifier.
This deficiency is cured by Maes et al. who teach emulsion cosmetic compositions (abstract) including mascara (paragraph 8) comprising silicone surfactants including PEG dimethicone or organic surfactants including Steareth 2-100 (paragraph 427, 428, 435, and 440-442).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Friel et al. and Maes et al. to replace Steareth-21 in in 2nd emulsion in example 1 taught by Friel et al. with PEG dimethicone. Both Steareth-2-100 and PEG dimethicone being suitable surfactants for cosmetic mascara emulsions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Steareth-21 in in 2nd emulsion in example 1 taught by Friel et al. with PEG dimethicone flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.	

Claims 1-12, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Birkel et al. (US 2008/0020004 A1).
Birkel et al. teach a hair-treatment agent, in form of O/W emulsion (liquid), comprising (A) a terpolymer and (B) at least one active ingredient or additive chosen from haircare substances, hair-setting substances, silicone compounds, and surfactants (abstract); wherein 
the haircare or hair-setting substances including 
from 0.1 to 5% by weight of anionic or anionizable groups such as copolymers of acrylic acid or methacrylic acid with monomers chosen from vinylpyrrolidone, etc., (paragraph 9 and 12);
0.5 to 10% by weight of at least one synthetic or natural nonionic film-forming polymer such as isobutylene/ethylmaleimide/hydroxyethylmaleimide copolymer (paragraph 35-38) (the claimed polyimide-1);
silicone resins (paragraph 39) (the instant claim 5);
PEG-12 dimethicone surfactant (paragraph 81); and 
solvent such as ethylene glycol (paragraph 67) (the claimed humectant in the instant claims 18-19).
The weight ratio between polyimide-1 and copolymers of acrylic acid or methacrylic acid with monomers chosen from vinylpyrrolidone is calculated to be 2:1 (10%/5%=2) (the instant claims 8, 9, and 11).

Chitosan and colorant are not must have components. Chitosan is disclosed as suitable humectant and colorant is disclosed as a component in preferred embodiments in the instant specification; thus, the criticality of excluding chitosan and colorant is not established.

According to the instant specification the claimed composition may be in any form, either liquid or non-liquid (semi-solid, soft solid, solid, etc.); thus, the criticality of the claimed limitation of being in form of liquid is not established.

The limitation of the composition being “in the form of a primer composition” in claim 3 is an intended use limitation. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting. 

The limitation of “at least one low HLB emulsifier and at least one high HLB emulsifier” in claim 6 is construed as “two emulsifiers with different HLB” which is met by Birkel et al.’s teachings of at least one surfactant (paragraph 46).

Response to Applicants’ arguments:
Applicant’s arguments, filed on 04/04/2022, have been fully considered and addresses in the advisory dated 04/11/2022 and they are also moot in view of new ground of rejections. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612